Statement of the Case.
MONROE, J.
The police jury is here suing to recover from the sheriff a balance of $7,235.98 alleged to be due for taxes and other moneys collected for account of the parish. It alleges that Act No. 203 of 189S, under the authority of which the sheriff assumes to retain said moneys, is unconstitutional, in that its title and context embrace more than one .object, and that the context is broader than the title. It further alleges that, if said act be construed to authorize judges to approve the bills and claims of the sheriff for salary, commissions, etc., it contravenes article 96 of the Constitution, in that it confers powers which are nonjudicial.
Defendant, for answer, alleges, in substance, that he has been governed by Act No. 203 of 1898, the constitutionality of which he affirms. He admits that he has paid himself a number of bills due him by the parish, upon the approval of the judge of the district court, as provided for in said act, and he annexes the bills to his answer. He alleges that the bills are correct, and were due him when he deducted the amounts thereof from the tax collections, and that, if he had depended on plaintiff for its approval and payment, plaintiff would have refused, “through captiousness or otherwise,” to recognize their correctness, and, should any of the bills have met with its approval, would, by reason at times of not having funds on hand, or, though funds were on hand, of the issuance of script or duebills, have relegated him to the position of an ordinary creditor of the parish. He -further alleges that even, for the issuance to him of illegal and unavailable script the police jury under*171took to require him to have his bills approved by the clerk of the court, and that its ordinance to that effect was illegal, and was intended to harass him and prevent him from making his settlements without demeaning himself by subjecting his bills to the scrutiny of an officer who had no jurisdiction with regard to them. Assuming the character of plaintiff in reconvention, he alleges that under the law he is entitled to charge at the rate of 5 cents per mile for each prisoner conveyed to the penitentiary and 10 cents per mile for himself, going and returning, and that, by error, he has undercharged the parish on that account to the extent of $198.60, for which he prays judgment.
There are 59 bills filed with the answer, which may be grouped as follows:
11 for feeding prisoners............$4,327 50
5 for transportation of prisoners and insane ......................... 608 25
7 for salary 9 months.............. 916 75
12 for arrests in other parishes...... 123 20
7 for attending district and circuit courts ...'....................... 455 00
17 for miscellaneous charges jail and courthouse supplies and repairs, etc. 361 73
$6,792 43
The following admission appears of record, to wit:
“It is admitted by all parties that the sheriff up to June, 1909, was for a number of years working with the parish under a contract for $6,500 annually, which was in full remuneration and payment for all services due him by the parish, and that those payments were made in quarterly settlements by arrangement with the police jury, and that there is nothing due him prior to that date; * * * that, had the sheriff from time to time since June 1, 1909, presented bills to the police jury for services rendered during the preceding months, and requested immediate payment of the same, the police jury would have declined, stating, as the ground for their refusal, that it would pay same after the collection of the taxes, budgeted and levied to meet the expenses of that year; that in the meantime it would have tendered him for such bills _ as they might approve as due a duebill against the criminal funds he might accept or reject, at pleasure; * * # that even this would not have been done without the sheriff complying with the ordinance of date 3/4/09, which ordinance is now introduced in evidence, marked ‘A.’ It is admitted that by ordinance of the police jury the sheriff was entitled to 50 cents for feeding each prisoner per day; * * * that the floating indebtedness of the parish was on June 1, 1909, approximately $20,000, dating back a number of years; that this indebtedness will be reduced from the tax collections on the tax roll of 1910 approximately more than 50 per cent.; * * * that the amounts retained by the sheriff for the bills annexed to the answer were from tax collections made from the tax rolls of 1909 and from licenses collected in 1910.
“A. B. Romero, sworn, says: T am parish treasurer and secretary of the police jury, and have been since 1900. The polic-e jury on one occasion, either in 1908 or 1909, disregarded its budget by authorizing me to pay funds due by one account with funds belonging to another account, and frequently duebills against a fund cannot be paid, and have to be carried over to future years. This applies to the budget of the criminal funds as well as to other funds. During each of the years 1908,1909, and 1911, there was budgeted and collected for account of the criminal funds an amount more than sufficient to cover all criminal expenses, including the bills of the sheriff, and those funds were applied to other purposes as well, making a deficit, thereby, in the criminal fund. I consider that the floating indebtedness of the parish arose from the fact of the police jury disregarding its budget from year to year, as above stated, because, if the police jury had confined itself to its budget, there necessarily could not have been any indebtedness remaining from the other years. Most of the floating debt of the parish was incurred by the present police jury.’
“It is admitted that the various items appearing on the various bills annexed to-defendant’s answer are what they purport to be, plaintiff putting at issue only the legality of the same, and not the character or verity of the same. The correctness of the charges as to amounts or bases, however, is not admitted.
“It is admitted that the Colorado Southern Railroad Company was open for public passenger transportation between Opelousas and Baton Rouge by rail on the 1st day of September, 1909, and that the Southern Pacific was in operation long prior to the year 1908 between New Iberia and Opelousas, and that both roads were in operation; * * * that the distance between New Iberia and Opelousas is 41 miles, via the Southern Pacific Railroad, and the distance between Opelousas and Baton Rouge, via the Colorado Southern, is 60 miles; * * * that prior to the completion of the New Iberia & Northern Railroad April 1, 1910, which road connects with the Colorado Southern at Port Barre, all prisoners were transferred via New Orleans, and that this was the only route followed by the sheriff of Iberia parish and his predecessors. It is admitted that during a period of time between the 1st *173of June, 1909, and the meeting oí the police jury in August, 1909, the question as to whether the sheriff! should continue working under the contract which existed for the past years or should work under the fee bill had not been terminated, the police jury having at its June meeting renewed the contract, and the sheriff subsequently — that is, at the'August meeting— absolving them from the same, with their consent, this being retroactive to June 1, 1909; * * * that at the September meeting of the police jury, the sheriff and the police jury not agreeing, the sheriff notified it that he would have his bills approved by the district judge and pay his bill by retaining collections made from the parish as hereinbefore admitted, basing his position on Act No. 203 of 1898; * * * that the bills with the approval of the district judge, marked 1 to 59, inclusive, are the only ones paid to himself by the sheriff out of the funds hereinbefore mentioned and in contest in this litigation; * * * that the signature of James Simon, judge, approving the bills, and the date of approval, are genuine and correct.”
There was judgment in the district court in favor of defendant, and plaintiff has appealed.
Opinion — On Motion to Dismiss Appeal.
[3] Appellee moves to dismiss the appeal on the ground that this court is -without jurisdiction ratione materias; the theory propounded being, in effect, as we understand it, that the statute, the constitutionality of which has been put at issue, having been maintained by the judge a quo, jurisdiction of the appeal depends on the amount in dispute, and that, as plaintiff did not undertake on the trial of the case to furnish any evidence putting at issue the correctness of the sheriff’s bills, with the exception of a few minor items, such as railroad mileage, “aggregating an insignificant sum,” there is only an insignificant sum in dispute.
The dispute is in regard to the right of the defendant to appropriate money collected by him for account of the parish to the payment of his claims against the parish, and the amount involved in that dispute is the aimount conceded by both litigants to have been so appropriated, which amount exceeds 82,000.
The motion to dismiss is therefore overruled.